Title: Committee Report on the Petition of Gyles Merrill, 10 April 1771
From: Adams, John,Batcheller, Samuel,Noyes, John,Massachusetts House of Representatives
To: 


      
      10 April 1771. MS not found. Prepared by a committee appointed and reporting the same day, composed of JA, Samuel Batcheller, and John Noyes.
      Gyles Merrill, pastor of the First Church of Plaistow, N.H. (formerly the Second Church of Haverhill, Mass.), sought the legislature’s consent to an offer from the Haverhill parish to grant him his parsonage in fee simple. The committee’s report, described as recommending “That a Bill be bro’t in to enable the North Precinct in Haverhill, to grant the Premises described in the Petition . . . notwithstanding any former Vote or Votes of the Town or Proprietors of Haverhill,” was approved. Batcheller was ordered to prepare the bill (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1770–1771, p. 201). For the bill adopted in response to the committee’s recommendations, see Mass., Province LawsThe Acts and Resolves, Public and Private, of the Province of the Massachusetts Bay, Boston, 1869–1922; 21 vols., 5:121, with Merrill’s petition at p. 145–146.
     